DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/10/2021.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The means for selectively opening and closing the multiple air inlets (simultaneously).  
The first part and second part are at least partially rotatable with respect to each other.
The flavor comprising two half sections, each half section being of a different flavor, and the mouthpiece provided with means for opening only the air inlets adjacent one of the half sections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOUTHPIECE OF PULMONARY DELIVERY DEVIE HAVING WARM AND COLD CHAMBERS.

Claim Objections
Claims 1, 8-9, and 20 are objected to because of the following informalities:  
Claim 1, line 2, the examiner suggests the applicant to change "the pulmonary device" to -- the pulmonary delivery device --.  
Claim 1, lines 2-3 recite, "the pulmonary device comprising: a main body having a first chamber".  However, all other claims do not recite the main body having, "a second chamber".  It seems that the main body only has one chamber.  Therefore, the examiner suggests the applicant to change "a main body having a first chamber" in lines 2-3 to -- a chamber --.  Also, whenever a claim refers to this chamber, the examiner suggests the applicant to write -- the chamber of the main body --.  
Claims 8 and 9, lines 3-4 recite, "the second chamber having at least one air inlet".  However, claim 15, lines 4-5 already recited, "the second chamber … and having at least one air inlet at the inlet end".  Therefore, claim 8 is simply repeating the same limitation again.  
Claim 20, line 2, the examiner suggests the applicant to change "the multiple inlets" to -- the multiple air inlets --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-9, 11-12, 15-23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to depend on claim 15 and recite, "The mouthpiece of claim 15 in combination with a pulmonary delivery device incorporating the mouthpiece" in lines 1-2.  However, claim 15, line 1 already recites, "A mouthpiece for a pulmonary delivery device".  Therefore, it is not clear whether the same mouthpiece of claims 1 and 15 is used with the same pulmonary deliver device or two different pulmonary delivery device, the device of claim 1 or the device of claim 15.  
Claim 1, line 2 recites, "the pulmonary device comprising: a main body".  However, claim 15, line 3 also recites, "a main body of the pulmonary deliver device".  
Claim 1, line 4-5 recite, "an outlet and the mouthpiece are connected to the main body via the outlet".  First, this means that the outlet must be placed between the mouthpiece and the main body in order to connect the mouthpiece to the main body via the outlet.  However, the outlet is commonly located at a free end of a device or a mouthpiece.  Therefore, it is not clear how the mouthpiece are connected to the main body via the outlet.  Second, it is not clear whether the outlet is a part of the mouthpiece or the main body or a separate part from the mouthpiece and the main body.  
Claim 8, line 2 recites, "the first chamber".  It is not clear whether this chamber is the first chamber of the main body or the first chamber of the mouthpiece because claim 1, lines 2-3 recite, "a main body having a first chamber" and claim 15, lines 1-2 recite, "the mouthpiece having a first inlet end and a second outlet end and comprising: a first chamber".  
Claim 9, line 2 also recites, "the first chamber", which has the same problem as claim 8, line 2 stated right above. 
Claim 12, line 4 also recites, "the first chamber", which has the same problem as claim 8, line 2. 
Claim 15, line 3 recites, "a second chamber", but claim 15 does not recite how this second chamber is structurally related with the inlet end, the outlet end, and the first chamber of the mouthpiece.  In the originally filed claims on 02/04/2020, claim 15, lines 4-5 recite, "a second chamber, … concentrically surrounding the first chamber", which clearly provides structural relationship between the first chamber and the second 
Claim 16, lines 2-3 recite, "one or both of the inlet end or the outlet ends of the chambers".  However, claim 15, lines 1-2 recite, "the mouthpiece having a first inlet end and a second outlet end".  Therefore, the inlet end and outlet end are parts of the mouthpiece and not the parts of the chamber.  Although the first chamber is also the part of the mouthpiece, Figure 6A of the drawings shows that the first and the second chambers are located in between the first inlet end 202 and the second outlet end 204 of the mouthpiece 200.   
Claims 18, line 4; claim 20, line 4; and claim 26, line 2 recite, "the first chamber", which has the same problem as claim 8, line 2.
Claims 22 and 23 recite the limitation "the air inlets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 21 and 15, where claims 22 and 23 are depended on, respectively, only recite "at least one air inlet", which means the number of the air inlet can be either one only or many, not just many.  Claims 22 and 23 reciting, "the air inlets" only refers to many air inlet only.  "at least one air inlet" is not same as "air inlets".  
The claims have not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8-9, 11-12, 15-18, 20-23, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831